Citation Nr: 0525038	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a compensable (increased) disability 
rating for a scar of the left knee.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for hairy cell 
leukemia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  In a statement 
received in April 2004, the veteran requested that he be 
scheduled for a personal hearing before a RO Decision Review 
Officer.  He withdrew his hearing request in June 2004.  


FINDINGS OF FACT

1.  On June 15, 2004, prior to the promulgation of a decision 
in the appeal, notification was received from the appellant 
indicating that he wished to withdraw his appeal with respect 
to his claims for service connection for left shoulder 
disability and an increased evaluation for a scar of the left 
knee.

2.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

3.  The veteran did not serve within Vietnam and there is no 
competent evidence showing exposure to herbicides (Agent 
Orange) in service.

4.  Hairy cell leukemia did not manifest in service or within 
one year of service discharge, and no medical evidence has 
been presented establishing a nexus between any incident, 
exposure, or sickness occurring in service and the veteran's 
hairy cell leukemia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the claims for entitlement to service connection for left 
shoulder disability and entitlement to an increased 
evaluation for a scar of the left knee have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  Hairy cell leukemia was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Shoulder Disability 
& Increased Evaluation for a Scar of the Knee

The veteran perfected an appeal from a June 2003 rating 
decision that denied service connection for left shoulder 
disability and an increased disability evaluation for a scar 
of the left knee.  On June 15, 2004, the veteran submitted a 
statement indicating that he wished to withdraw his appeal 
with respect to these issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal on 
the issues of service connection for left shoulder disability 
and an increased evaluation for a scar of the left knee and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

Service connection for Hairy Cell Leukemia

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in June 2003, and mailed prior to the 
initial adjudication of the issue on appeal, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for service connection.  The June 2003 
letter therefore provided notice of the first three elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Although the June 2003 notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim on appeal.  The letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claim for service connection and that it was 
his "responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the June 2003 
notification letter, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

The July 2003 rating decision and April 2004 Statement of the 
Case (SOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The April 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Outpatient records from the San Juan VA Medical Center (VAMC) 
have been obtained.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Analysis

The veteran contends that his diagnosed hairy cell leukemia 
is etiologically related to his active military service.  He 
asserts that his hairy cell leukemia is a variant of chronic 
lymphocytic leukemia (CLL), and that the presumption of 
service connection for CLL based on exposure to Agent Orange 
should apply.  In this regard, the veteran maintains that he 
was exposed to Agent Orange during his military training.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, chronic lymphocytic 
leukemia, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, diabetes 
mellitus and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of hairy cell leukemia in 
service.  At his service discharge examination, the veteran's 
lymphatic system was reported to be normal.  Records received 
from the service department show that the veteran had foreign 
service, but that that service was in Europe.  There is no 
indication that the veteran served in the Republic of 
Vietnam.  Indeed, in his March 2003 application for benefits, 
the veteran denied having service in Vietnam.  

Post-service medical records from the San Juan VAMC document 
that the veteran was diagnosed by biopsy as having a 
"lymphoproliferative disorder consistent with hairy cell 
leukemia" in June 2002.  Subsequent outpatient records 
confirm the diagnosis of hairy cell leukemia.  None of the 
records contained any findings associating the veteran's 
hairy cell leukemia with his active military service, to 
include his alleged exposure to herbicide agents.  There are 
also no findings relating the veteran's hairy cell leukemia 
to CLL.  

As noted above, service medical records fail to establish 
diagnosis or treatment of hairy cell leukemia during the 
veteran's active service.  There is also no evidence of 
diagnosis of hairy cell leukemia or any other type of cancer 
within one year of service discharge.  The veteran does not 
dispute these findings.  In fact, the veteran indicated in 
his application for benefits that his hair cell leukemia was 
not diagnosed until 2002, which was over 20 years post 
military service.  The core of the veteran's argument is that 
his hairy cell leukemia was caused by his in-service exposure 
to herbicides (Agent Orange).

With regard to his argument that he was exposed to Agent 
Orange (herbicide agents) during his active military service, 
the law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).

The veteran's DD-214, "Report of Separation From Active 
Duty," shows that he was awarded the National Defense Service 
Medal.  No other medal or commendation is listed.  There is 
no indication that the veteran had active military service in 
the Republic of Vietnam.  He makes no allegations to the 
contrary.  Instead, he asserts that he was exposed to Agent 
Orange during his military training.  No evidence, however, 
has been submitted to support this contention.

The evidence does not show that any of the veteran's service 
involved stationing or actual visits within the country of 
Vietnam.  The cited legal authority on presumptive service 
connection for Agent Orange diseases does not apply to his 
case.  There is also no credible evidence that he was 
actually exposed to Agent Orange (herbicides) during his 
active military service.  The Board further notes that hairy 
cell leukemia is not even included in the list of diseases 
that are presumed to be related to herbicide exposure.  
Consequently, for the reasons stated above, service 
connection for hairy cell leukemia may not be granted on a 
direct basis or under the Agent Orange provisions of the law.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hairy cell 
leukemia because there is no evidence of pertinent disability 
in service or for several years following service.  There is 
also no credible evidence showing exposure to herbicides in 
service, or that the veteran's particular leukemia has been 
attributed to herbicide exposure.  Thus, while there is a 
current diagnosis of hairy cell leukemia, there is no true 
indication the disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Any opinion 
relating the veteran's hairy cell leukemia to his military 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for hairy cell leukemia and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to a compensable (increased) disability rating 
for a scar of the left knee is dismissed.

Entitlement to service connection for left shoulder 
disability is dismissed.

Entitlement to service connection for hairy cell leukemia is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


